Citation Nr: 0633058	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  04-34 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased disability evaluation for post-
traumatic stress disorder (PTSD) in excess of 50 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Law Clerk


INTRODUCTION

The veteran had active military service from August 1967 to 
September 1969.

The Board of Veterans' Appeals (Board) notes that evidence 
submitted to the Regional Office (RO) in May 2004 was not 
received by the Board until August 2006.  It appears that it 
was not associated with the original claims folder, and 
hence, was not sent when the appeal was certified to the 
Board in October 2004.  It is unclear whether such evidence 
was reviewed by the RO in the August 2004 Statement of the 
Case.  However, a review of the evidence reveals that it is 
duplicative of the VA outpatient records already associated 
with the claims folder, except for an April 2004 Chest X-ray.  
However, seeing as the veteran's issue on appeal is an 
increased rating for PTSD, the Board finds that any failure 
by the RO to review this non-duplicative evidence is 
nonprejudicial to the veteran because such evidence is 
clearly not relevant to the veteran's claim.

This matter comes before the Board on appeal from a February 
2004 rating determination of a RO of the Department of 
Veterans Affairs (VA) in Newark, New Jersey.


FINDING OF FACT

PTSD is manifested by no more than occupational and social 
impairment with deficiencies in most areas due to such 
symptoms as labile affect, nightmares, exaggerated startle 
response, hypervigilance, cognitive impairments in memory, 
impaired judgment and impulse control resulting in physical 
episodes, disturbances of motivation and mood resulting in a 
state of agitated depression, suicidal ideation, and 
difficulty adapting to stressful circumstances.


CONCLUSION OF LAW

The criteria for an evaluation of 70 percent, but not 
greater, are met for PTSD.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 
9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

The duty to notify was met with a January 2004 letter sent to 
the veteran.  This letter explained that in order to 
substantiate a claim for an increased evaluation the evidence 
must document a worsening of the veteran's service-connected 
disability.  It further explained that if the veteran 
provides information about the sources of evidence or 
information pertinent to the claim, to include records from 
other government agencies, employers, or private doctors, 
then VA would make reasonable efforts to obtain the records 
from the sources identified, but that he ultimately is 
responsible for substantiating his claim.  The Board notes 
that this letter was sent to the appellant prior to the 
February 2004 rating decision.  The VCAA notice was therefore 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Finally, the January 2004 letter essentially notified the 
appellant of the need to submit any pertinent evidence in the 
appellant's possession.

The Board notes that the veteran was not provided notice 
regarding the evidence and information necessary to establish 
an effective date.  However, the Board finds this error to be 
non-prejudicial because there will be opportunity for the RO 
to provide notice in conjunction with implementation of the 
grant herein.

In light of the above, the Board finds that all proper VCAA 
notice has been furnished to the veteran, and that no useful 
purpose would be served by delaying appellate review to send 
out additional VCAA notice letters.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2006)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The veteran 
did not identify any records, private or governmental, for VA 
to obtain.  All private treatment records submitted by the 
veteran are associated with the claims folder.  A May 2005 
private medical report received after the veteran's appeal 
was certified to the Board was accompanied by a waiver of RO 
consideration.  Finally, the veteran was provided a VA 
examination in conjunction with his claim.  Based upon the 
foregoing, the Board concludes that VA has met its duty-to-
assist obligations.

Analysis

An increased disability evaluation was granted for PTSD in 
the March 2004 rating decision, and the RO assigned a 
disability rating of 50 percent, effective January 23, 2004, 
the date on the which the claim for an increased disability 
evaluation was received.  The veteran contends that he is 
entitled to a higher evaluation for PTSD.  More specifically, 
the veteran claims that the current evaluation assigned for 
his disorder does not accurately reflect the severity of the 
symptomatology associated with that disability.

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life and the assigned rating is based, as far as practicable, 
upon the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.10 (2006).  Regulations require that where there is a 
question as to which of two evaluations is to be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.

The veteran's evaluation for PTSD is not an initial rating.  
Therefore, the rule from Francisco v. Brown, 7 Vet. App. 55, 
58 (1994), that the present level of disability is of primary 
importance, is applicable.

The veteran is currently assigned a 50 percent disability 
evaluation for PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  Under that diagnostic code, a 50 percent 
evaluation is warranted when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereo-typed speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent disability evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent disability evaluation is warranted when there 
is total occupational and social impairment, due to such 
symptoms as: persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of 
close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is entitled to a higher evaluation of 70 percent, but 
not greater, for his PTSD.  The Board is of the opinion that 
a 70 percent rating most closely approximates the veteran's 
impairment due to PTSD, and his current symptoms are not 
severe enough to merit a rating in excess of 70 percent.

The veteran has not been shown to have manifestations 
indicative of cognitive or thought impairment that could 
support a 100 percent rating.  Even as recently as the 
February 2004 VA examination, it was noted that the veteran 
did not show signs of impairment in cognitive functions and 
he is oriented in time, place, and person.  These assessments 
are consistent with the more recent May 2005 private 
treatment summary, which notes that there is no evidence of 
hallucinations or delusional thought processes, and the 
veteran is oriented in time, person, and place.  The May 2005 
private treatment summary indicates that the veteran has 
noted cognitive impairments in concentration, attention, 
short term memory, and working memory skills.  Such 
impairment is more consistent with the rating criteria for a 
70 percent disability evaluation than a 100 percent 
evaluation.  Additionally, no professional indicates the 
veteran had difficulty with communication or that any 
professional could not comprehend what the veteran had 
reported due to a speech impairment.  The May 2005 private 
treatment summary indicates the veteran's speech is clear, 
distinct, well-modulated, but pressured, and his thoughts are 
logical, coherent, relevant, and generally goal-oriented.

The May 2005 private treatment summary notes that the veteran 
has reported instances of both homicidal and suicidal 
ideation, symptoms consistent with a 70 percent disability 
rating, and near-continuous agitated depression affecting the 
veteran's ability to function.  However, there is no mention 
of any persistent delusions or hallucinations, grossly 
inappropriate behavior, or persistent danger of hurting 
himself or others.  In fact, the veteran has been able to 
maintain employment with the United States Postal Service as 
a mail handler for several years.  

A 100 percent rating also takes into account the ability to 
attend to basic personal appearance and hygiene.  No mention 
was made by the February 2004 VA examiner or the private care 
provider of any personal appearance or hygiene problems.

As for evidence of an inability to establish and maintain 
effective work and social relationships, the Board notes that 
the veteran has been employed by the United States Postal 
Service for several years.  The Board acknowledges, and finds 
credible, the February 2004 statement submitted by the 
veteran's supervisor regarding a decline in the veteran's 
attitude and approach towards colleagues, his increasingly 
confrontational and loner tendencies, and the fact that his 
deficiencies are overlooked due to his traumatic past.  
Additionally, a July 2004 psychological treatment report 
indicates that a change in employment or termination from 
employment may be necessary to help the veteran cope with his 
PTSD.  However, despite his obvious difficulties at work, the 
veteran continues to maintain employment with the United 
States Postal Service.  This weighs heavily against 
increasing his disability rating in excess of 70 percent, 
especially when considering that the purpose of the rating 
schedule is to compensate for decreases in earning capacity 
due to service-connected disabilities.  See 38 C.F.R. § 4.1 
(2006).

With regard to the veteran's ability to establish and 
maintain personal relationships, the Board notes that 
although his private psychologist of fifteen years indicated 
that he has "no real friends" in a February 2004 treatment 
summary, he also noted that there has been a gradual 
improvement in the quality of the veteran's relationship with 
his adult son.  In a February 2004 statement, the veteran 
reported that he had difficulty staying in relationships with 
women and that he doesn't see his son or grandchildren very 
often.  This evidence indicates that the veteran has some 
difficulty, which approaches an inability to establish and 
maintain relationships, approximating the criteria for a 70 
percent evaluation.  Therefore, although the veteran reports 
difficulty with social and work relationships, the impairment 
is not significant enough to warrant a 100 percent rating 
because such impairment is not total.

The Board notes that there is evidence that the veteran has 
difficulty adapting to stressful circumstances, a symptom 
more consistent with a 70 percent rating.  A February 2004 
treatment summary by his private psychologist notes that his 
current condition has been adversely impacted by the events 
of September 11, 2001, and his son developing testicular 
cancer.  Furthermore, July 2004 and May 2005 treatment 
summaries indicate a gradual deterioration in the veteran's 
ability to cope with deaths related to the Iraq War, and note 
a regression in intellectual, emotional, and behavioral 
levels of functioning.  There is also evidence that the 
veteran has impaired impulse control, including physical 
altercations and frequent episodes of rage.  All of this 
evidence suggests a 70 percent disability rating.  Despite 
deficiencies in the areas of impulse control and stress 
management, the veteran continues to maintain employment, 
function independently, and communicate logically and 
effectively with others.  Overall, this suggests impairment 
more consistent with a 70 percent disability rating, and is 
against a 100 percent evaluation.

The Board finds that the veteran's symptomatology does not 
rise to a level warranting a 100 percent disability rating.  
The February 2004 VA examination report and the February 
2004, July 2004, and May 2005 private treatment summaries all 
indicate a lack of evidence of gross impairment in thought 
process or communication.  Again, both the VA examiner and 
the veteran's private psychologist note that the veteran's 
speech is rational, relevant, and coherent, and his thoughts 
are logical and coherent.  Furthermore, both note that there 
is no evidence of hallucinations or delusional thought 
processes.  Although the veteran's private psychologist 
discusses his lack of impulse control and his physical 
altercations, no mention is made of any persistent danger of 
the veteran hurting himself or others.  The May 2005 private 
treatment summary reports that the veteran stated he has no 
suicidal intent despite suicidal ideations.  Finally, there 
is no evidence of disorientation to time, place, or person.

The evidence of record contains three Global Assessment of 
Functioning (GAF) scores ranging from 40 to 60.  The Board 
concludes that although the lower scores indicate serious 
impairment, such scores are not supported by the evidence, 
nor are they adequately explained by the individual assigning 
the GAF score.  

GAF scores are a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  The DSM-IV contemplates that the GAF scale 
will be used to gauge a person's level of functioning at the 
time of the evaluation (i.e., the current period) because 
ratings of current functioning will generally reflect the 
need for treatment or care.  The Board notes that while GAF 
scores are probative of the veteran's level of impairment, 
they are not to be viewed outside the context of the entire 
record.  Therefore, they will not be relied upon as the sole 
basis for an increased disability rating.

The veteran's private psychologist of fifteen years assigned 
a GAF score of 45 in his February 2004 treatment summary.  A 
score of 41 to 50 contemplates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  In July 2004 and May 2005, the psychologist 
lowered the veteran's GAF score to a 40, which contemplates 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  In assigning both of these GAF scores, the 
veteran's private psychologist does not provide any 
explanation.

In contrast, the VA examiner assigned the veteran a GAF score 
of 60 based on his assessment at the February 2004 
examination.  A score of 51 to 60 contemplates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  The examiner provided a 
rationale for the GAF score, citing the veteran's ability to 
maintain full-time employment, ability to remain in regular, 
private psychotherapy, and ability to seek out and receive 
medical care on a monthly basis.  

In assessing the GAF scores assigned to the veteran by both 
the VA examiner and the veteran's private psychologist, more 
weight will be afforded to the February 2004 GAF score of 60 
assigned by the VA examiner.  Although the Board recognizes 
the on-going treatment and relationship between the veteran 
and his private psychologist, the psychologist provides no 
rationale for the lower GAF scores.  Furthermore, the 
symptoms reported by the psychologist are similar to those 
reported by the VA examiner.  Additionally, the VA examiner's 
GAF score was carefully explained in the examination report.  
The Board would like to mention again that GAF scores are not 
the only criteria considered in disability ratings.  In fact, 
the ratings schedule does not even include them in the 
Diagnostic Code for PTSD.  However, the Board will consider 
them useful when evaluating the entire record of evidence.

In light of the above, the Board concludes that a rating in 
excess of 70 percent is not warranted, and that a 70 percent 
rating most closely approximates the veteran's impairment due 
to PTSD.  In reaching its decision, the Board considered the 
benefit-of-the-doubt rule; however, the preponderance of the 
evidence is against a higher evaluation, and therefore, does 
not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

A increased rating of 70 percent, but not greater, for PTSD 
is granted.

____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


